PER CURIAM.
This cause is before us on petition for writ of certiorari to review the order of the Florida Industrial Relations Commission dated June 11, 1970, wherein the Full Commission stated:
“This cause came on to be considered upon application of the employer and carrier for review of an Order of the judge of industrial claims dated July 22, 1969, * * *.” (Emphasis supplied.)
The Full Commission concluded:
“ORDERED that said Order of the judge of industrial claims dated July 22, 1969, be and the same is hereby vacated and set aside and the cause remanded to him for the entry of a new Order containing more detailed findings of fact so as to support the conclusion that the claimant is entitled to the payment of compensation for temporary partial disability on the present record.” (Emphasis supplied.)
Neither party had petitioned the Full Commission to review the Order of July 22, 1969, but the respondent-employer-carrier had sought review of the Order dated November 7, 1969, which Order determined petitioner to be temporarily totally disabled. Both parties in argument and briefs to this Court state that the Full Commission erroneously considered the application for review as being directed to the Order of the Judge of Industrial Claims dated July 22, 1969, gather than the Order dated November 7, 1969.
Accordingly, the cause is remanded to the Full Commission for further consideration relating to the objections raised in connection with the Order of November 7, 1969.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and BOYD, JJ., concur.